The language in the opinion, that defendants as creditors acquired a lien upon the property before the instrument relied on by the plaintiff was registered, was based upon the assumption of fact that the deed of trust was upon the land on which the mill, machinery, sizer, etc., were situated, and the conclusion that the sizer was a fixture except as between plaintiff and Talbot; but a re-examination of the case shows us that it does not appear that the mill and machinery were situated on any of the tracts of land embraced in the deed of trust. So it appears that the Cleveland deed of trust under which appellees claim was a junior chattel mortgage. Whether or not appellant's reservation of title would be void as to a junior lien we need not further consider, because, since the case was decided, the Supreme Court, in response to a question certified from the Second District, has held, that there can be no reservation of title even between the original parties, and that an instrument attempting to reserve title could be no more than a chattel mortgage. Harling v. Creech, 88 Tex. 300. There was no stipulation in appellant's chattel mortgage for the right to take possession of the property and sell it for the satisfaction of the debt. The case just cited strips this case of all controversy, and fully sustains the view taken of the instrument by the learned special judge who tried the case below. The motion for rehearing will be overruled.
Overruled.